DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 14-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White [US 2014/0139202 A1.
Regarding claims 1-4, 8, 14-15 and 19-20, White discloses a system, having a power converter [figure 6], wherein the power converter comprising: an output inductor [606], wherein the output inductor comprising: a ferromagnetic core [104], wherein the ferromagnetic core is a toroid core; wire [102a-c] wrapped around the ferromagnetic core; and at least one ferromagnetic path [302, 402] for control of leakage flux, wherein the leakage flux is at least mostly contained within the at least one ferromagnetic path, wherein the at least one ferromagnetic path comprises shielding [402] surrounding the ferromagnetic core, wherein the shielding composed of ferromagnetic material.
Ferrite [ferromagnetic material] is a known material use for magnetic core in magnetic devices.

	Regarding claim 7, the shielding structure of White further inherently provides a path for the leakage flux to flow, which results in overall higher leakage inductance as compared to a coupled output inductor without the shielding [para 0019.]
	Regarding claim 9 and 11, White discloses the toroid core is an outer toroid core, wherein the at least one ferromagnetic path further comprises: at least one inner toroid core [302] implemented inside a hole of the outer toroid core, wherein the at least one ferromagnetic path is formed at least in part by the at least one inner toroid core.
	Regarding claim 17, the conventional power convert is known to include a transformer, a rectifying diode and an inductor coupled to the rectifying diode.  White discloses the use of the inductor in a power converter.
	Regarding claim 18, White discloses the use of the output inductor in the power converter [figure 6.] This output inductor in the power converter structure would inherently provide a current doubler output for the system/converter.
Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikriannikov et al. [US 2018/0053596 A1.]
Ikriannikov et al. discloses a system, comprising:	- a coupled inductor [figure 2] comprising: a ferromagnetic or ferrite core; a wire [222] wrapped around the ferromagnetic core; and at least one ferromagnetic path [212] for control of leakage flux, wherein the leakage flux is at least mostly contained within the at least one ferromagnetic path, wherein the ferromagnetic core includes outer legs [220] and an inner leg 
Ferromagnetic [or ferrite] are known material use in magnetic devices.
Regarding claim 13, Ikriannikov et al. further discloses a gap disposed in the inner leg [para 0053.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White.
Regarding claim 10, White discloses the use of different type and/or arrangement of the ferromagnetic path/structure [302, 402].
It would have been obvious at the time the invention was made to use stacked or laminated inner toroidal core for the inner core of White for the purpose of facilitating magnetic flux/field characteristics.
Regarding claim 16, the specific use of the power converter in a vehicle would have been an obvious design consideration based on the intended applications and/or environments uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837